Citation Nr: 1452006	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a mood disorder with generalized anxiety.  

2.  Entitlement to an initial rating in excess of 10 percent for a seizure disorder.  

3.  Entitlement to an effective date earlier than April 26, 2011 for a 40 percent rating for a left arm disability.  

4.  Entitlement to an effective date earlier than April 26, 2011 for the grant of a total disability rating based on individual unemployability (TDIU).  

5.  Entitlement to an effective date earlier than April 26, 2011 for the grant of dependents' educational assistance (DEA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran served on active duty from November 1973 to January 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2010 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and the Regional Office (RO) in Manchester, New Hampshire, respectively.

In a January 2012, the Veteran testified before a hearing officer during an RO hearing.  In October 2012, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) during a videoconference hearing.  

In an April 2013 ruling, the Board denied the Veteran's motion to advance his case on the Board's docket.  

By way of history, in a September 2010 decision, the Board granted service connection for a psychiatric disability and for a seizure disorder.  It also remanded a claim for service connection for a left arm disability and referred the issue of entitlement to a TDIU.  

In the above noted November 2010 rating decision, the agency of original jurisdiction (AOJ) awarded the Veteran a 30 percent rating for a mood disorder with generalized anxiety and also a 10 percent rating for a seizure disorder.  Both awards were made effective January 22, 2007, the date of the Veteran's claim.  

In a subsequent March 2011 rating decision, the AOJ granted service connection and assigned a 30 percent rating for a left arm disability as due to the service-connected mood disorder with generalized anxiety.  The award was also effective January 22, 2007.  In a later November 2011 rating decision the AOJ granted a 40 percent rating for the service-connected left arm disability effective April 26, 2011.  It also granted entitlement to a TDIU and for DEA benefits effective April 26, 2011.  

The issues of higher initial ratings for service-connected mood disorder with generalized anxiety and for a seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A claim for benefits was received on January 22, 2007; there was no informal claim, formal claim, or written intent to file a claim prior to January 22, 2007.  

2.  The Veteran is not a credible historian.   

3.  There is evidence both for and against a finding that the Veteran's service-connected left arm disability more nearly approximates severe incomplete paralysis effective January 22, 2007.  

4.  There is evidence both for and against a finding that the Veteran's service-connected disabilities, when considered with his limited education, rendered him unemployment as of January 22, 2007.  

5.  DEA benefits are consistent with the finding of TDIU effective January 22, 2007.  

CONCLUSIONS OF LAW

1.  The legal criteria for an effective date to January 22, 2007 for a rating of 40 percent for left arm disability have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.124a (Diagnostic Code 8510), 4.130 (Diagnostic Code 9435) (2014).

2.  The legal criteria for an effective date to January 22, 2007 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2014).

3.  The legal criteria for an effective date to January 22, 2007 for an award of DEA benefits have been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Dates

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Pertinent regulatory criteria for the effective date of an award for an increase in disability compensation are found in 38 C.F.R. § 3.400(o)(1).  
In the present case, the Veteran seeks an effective date to January 22, 2007 (the date of claim for benefits) for his 40 percent rating for a left arm disability, as well as his TDIU and DEA awards.  

By way of history, following the filing of the Veteran's claims in January 2007 the AOJ attempted to obtain the Veteran's claims folder from the VA's Records Management Center in St. Louis, Missouri.  The claims folder was unavailable.  Thereafter, in a January 2008 rating decision the AOJ denied the Veteran's claims for a psychiatric disability, for a seizure disorder, and for a left arm disability.  In a September 2010 decision, the Board granted service connection for a psychiatric disability and for a seizure disorder.  It also remanded a claim for service connection for a left arm disability and referred to the RO the issue of entitlement to a TDIU.  

Following the Board's decision, the Veteran's Social Security Administration (SSA) records were obtained.  These records include medical records documenting the Veteran's treatment and reported medical history beginning in 1978 following his release from active military service.  The records consisted of both private and VA treatment.  Of note, a January 1982 VA consultation report notes:

[The Veteran] has post traumatic stress disorder from his [Vietnam] service, and there is some mention in scanty records in his possession of a "seizure" age 18, though he says this is a lie and that seizures didn't start until age 24 in service.  

Also, in a February 1984 private neurological report pertaining to the Veteran's seizures, it was identified that there was a question as to whether the Veteran had seizure "spells" in early adolescence associated with stress similar to those in service.  The report also reflected the examiner's comment that this fact (etiology of seizure spells) was the subject of contention involving the VA which had denied the Veteran benefits.  A later December 1984 private psychology report notes the doctor's comment of the Veteran being denied benefits "because the government claimed that the seizures were a preexisting condition which [the Veteran] said is not true."  

Based on the above evidence, it appears to the Board that the Veteran had been previously denied service connection for a seizure disorder by the AOJ prior to the filing of his claim in January 2007.  

With that said, the Veteran reported at the time he filed his claim for service connection in January 2007 that he developed a seizure disorder in service after being hit with the butt of a rifle during a training exercise.  Also, he consistently reported this fact to clinicians following his January 2007 claim and testified during his Board hearing in August 2010 that this trauma caused his seizures and "nerve" damage in his left arm.  

The Board's review of the Veteran's medical records associated with his SSA file reflects various accounts in conflict with what the Veteran has reported during the appeal period.  Past accounts include the Veteran's report that his seizures resulted from exposure to Agent Orange while serving in Vietnam, being struck by the butt of a rifle during combat in Vietnam, and also the result of stress from combat in Vietnam.  Otherwise, in a Salem Hospital consultation report, dated in November 1981, a clinician noted:

[The Veteran's] history dates back to 1973 when he was in the Army, stationed in Germany.  He recalls having his first seizure during that time.  He apparently was stripping some wax from a floor when he suddenly became extremely dizzy, broke out in a cold sweat and lost consciousness.  He was told he had [a] convulsion then. 

In a January 1982 VA hospital summary, the Veteran reported to clinicians that he suffered from a seizure disorder secondary to stress in service.  In the above noted January 1982 VA consultation report the examiner noted a lack of history of head trauma.  During a December 1983 work up for seizures conducted by David J. Crowley, MD, the Veteran reported "no history of any significant head injuries."  In a later August 2005 private treatment record, a clinician reported, 

[The Veteran] claims history of a seizure disorder dating back to his service in [Vietnam].  He claims that this was eventually was [sic] determined to be "stress related" though he was given Dilantin for a period of time."  

The record on appeal also reflects other inconsistencies in the Veteran's reported history to clinicians.  For example, a June 1978 VA hospital summary reflects a report that the details the Veteran gave to clinicians about his life were always inconsistent.  When asked a question it was noted that there was inaccuracy of his self-portrayal.  Additionally, a December 1984 private report of psychological interview and testing noted that the Veteran had exaggerated his symptoms at times in order to facilitate his receiving benefits which he felt were unfairly denied to him.  Otherwise, in a January 2008 VA examination report, the Veteran reported to the examiner that he had not worked in 20 years.  The examiner noted that private medical records reviewed indicated that the Veteran had returned to work part time in 2007 and that when confronted with this fact the Veteran was unable to reconcile the inconsistent reporting of his work history.  Additionally, with regard to the Veteran's reported frequency of his seizures, the examiner commented, 

[The Veteran] states that he has approximately two seizures per year, although records from Exeter Cardiovascular reveal that he states he has not had a seizure in 16 years.  

The Board also notes that an August 2005 private treatment record reflects the Veteran's report that he had not had seizures since 1990.  In a June 2009 VA mental health note, the Veteran reported having been stationed in Germany and not Vietnam and that he had not experienced seizures in 8 or 9 years.  

Additionally, in a November 2009 VA mental health record, the clinician noted the following,

[The Veteran] states he missed his last [compensated work therapy] appointment, stating he was in a hospital in Boston for a "nervous breakdown."  When asked further about this, [the Veteran] then stated that it was really just a friend who is a psychiatrist came to visit him.  When confronted about the two very different stories, [the Veteran] changed subject.  Discussed honesty in therapy with [the Veteran], however [he] deflected comment.  

In her assessment, the clinician noted, 

[Veteran] has minimal empathy for other family members and their experience, referring only to his own experience.  [Veteran's] dishonesty with therapist is of concern, as well as his resistance to addressing this behavior.  

In view of the above referenced records as well as other evidence associated with the claims folders, the Board finds the Veteran to have on numerous occasions provided an inaccurate and/or inconsistent history.  Likewise, the evidence clearly documents that on numerous occasions the Veteran purposefully misstated that he served in Vietnam, participated in combat, and that he witnessed the deaths of friends who were killed.  As noted in the Board's September 2010 decision/remand, and supported in this current claims folder review, the Veteran did not serve in Vietnam.  

Additionally, none of the Veteran's medical records associated with treatment soon after his release from active duty in 1975 reflect any reported history of head trauma in service.  The Board finds persuasive, as previously noted, that prior to his claim for monetary benefits in January 2007 the Veteran reported to a private clinician that his seizures were found to be stress related.  Thus, the evidence supports that the Veteran was clearly aware of the cause of his seizures at the time he filed his claim in January 2007, and that this cause apparently was not related to being struck in the head by a rifle butt.  See e.g. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Likewise, the Veteran's reporting of his seizure history to clinicians during treatment as compared to examiners during VA C&P examinations raising serious doubts about the Veteran accurately reporting the number of his seizures.  

In addition, the Veteran's history regarding employment has been inconsistent.  In his application for a TDIU benefits (VA Form 21-8940) in May 2011, the Veteran reported that he had not worked in 8 years.  In a later July 2011 VA psychiatric examination, the Veteran reported to the clinician that he had last worked in 1999 for three months as a gas station attendant and clerk.  He indicated that he had had to stop working because he had a seizure on the job, and before that he had been unemployed for 20 years.  The Board's review of the evidence, however, documents the Veteran's report to private clinicians in August 2005 that he was working 40 hours a week at a Dunkin' Donuts and also working part time umpiring baseball games.  The Board also notes that during a July 2011 VA general medical examination, the Veteran alleged that he had worked in landscaping in 1984 and had lost that job after his lawnmower flipped over following a seizure.  However, a November 1984 Salem Hospital clinic intake report notes:

[I]n September 1984 [the Veteran] lost a job with a landscaping company under conditions where he felt harassed by his employer because he had been unable to get Saturdays off from this employer. . . . It was after he lost his job that he had what he describes as a series of seizures which resulted in a brief hospitalization . . . when he discovered he could not move his arm.  

In light of the above references and discussion, the Board simply does not find the Veteran trustworthy or credible with regard to accurately reporting both his medical and employment history.  This includes the number of seizures he experiences and/or the severity of the disability of his left arm.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and/or inconsistency with other evidence of record); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  




Effective Date-40 Percent Rating of Left Arm

The AOJ, in implementing the Board's September 2010 decision/remand has, in particular, granted the Veteran service connection for a left arm disability.  It has found the disability impairment to be severe based on a July 2011 VA examination and the Veteran's reported history to the examiner that he was unable to use his left arm.  The Board will not disturb the AOJ's finding with regard to the severity of the Veteran's left arm disability.  As such, the Board will accept that the Veteran's left arm disability results in severe impairment, notwithstanding its previous finding that the Veteran was not a credible historian.  

In reviewing a January 2011 VA examination and the above noted July 2011 VA general medical examination, the Board finds very little in the way of difference in the findings and opinions by the examiners regarding the left arm.  The AOJ initially granted a 30 percent rating back to the date of the Veteran's claim, January 22, 2007, based on the January 2011 VA examination.  In light of this fact and not necessarily finding fault with the AOJ, the Board concludes that there is reasonable doubt that the Veteran's left arm disability was severely impaired as of January 22, 2007.  Finding reasonable doubt in favor of the Veteran, an effective date of January 22, 2007 for the 40 percent evaluation for a left arm disability, the date of the Veteran's claim for service connection, is granted.  

Otherwise, the record on appeal does not reflect any earlier claim having been filed that would allow for an effective date prior to January 22, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective Date-TDIU and DEA Benefits

With regard to the Veteran's TDIU claim, the Board notes that the Veteran's January 22, 2007 application for benefits noted a request for non-service connection pension benefits as well as a report by the Veteran that he had been employed in a number of jobs but had been unable to maintain employment.  As such, the Board finds a claim for a TDIU was reasonably raised at the time the Veteran's application for benefits was received on January 22, 2007.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Furthermore, the Veteran has a combined disability rating of 60 percent effective January 22, 2007, and his service-connected disabilities all have a common etiology.  Thus, for purposes of the Board's analysis, the Veteran is considered to have a single service-connected disability rated at 60 percent.  See 38 C.F.R. § 4.16(a).  

To warrant an award of a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A high disability rating, itself, is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Likewise, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he or she is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  

The Board notes that many disabled people are able to do some form of work but it is not the type of work, or amount of work, by which one can provide subsistence for himself or his family.  Therefore, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Otherwise, factors to be considered in a TDIU determination are the Veteran's education and employment history as well as loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991); see also See Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).  Age, however, may not be a factor in evaluating service-connected disability or unemployability.  See also 38 C.F.R. § 4.19 (2014)

Finally, the Board emphasizes that a claim for a TDIU is based on an acknowledgment that, even though a rating less than 100 percent under the rating schedule may be correct, objectively, there are subjective factors that may permit assigning a 100 percent rating to a particular veteran under particular facts, notwithstanding the putative correctiveness of the objective rating.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

With regard to the evidence, in a July 1979 VA hospital summary it was noted,

The [Veteran] completed the equivalent of the tenth grade at the age of 20 years.  He spent his entire schooling in a class for slow learners.  He attempted to enter the service on multiple occasions over a six year span from the ages of 17-23 years, but failed the services' intellectual screening tests on each occasion until he [was] tutored very intensively for 2 years and was able to pass this test.  

In December 1984, a clinician at Salem Hospital noted the following, 

I feel the [Veteran] is suffering from adjustment problems secondary to certain stresses in his life which at this point leave him in a frame of mind which seems to be one of a certain amount of entitlement.  I do not feel that the [Veteran] represents one who has a serious psychiatric disability especially one which could keep him from gainful employment at this time.  

Subsequently, a January 1985 private examination report from S. J. Claymon, a clinical psychologist, noted the Veteran's below average mental ability, his low self-esteem, as well as his anxiety.  He indicated that these could impair job performance where sustained ability to set and meet job goals without supervision and ability to function completely and independently were required.  

Later, in the July 2011 VA psychiatric examination, the Veteran reported that he could not work.  The examiner stated that the Veteran was preoccupied with how miserable his life was and that he was most likely functioning in the low average range of intelligence.  The examiner's diagnosis included mood disorder and anxiety disorder secondary to service-connected disabilities.  He otherwise opined, 

It is this examiner's opinion that the [Veteran] does have sufficient attention and concentration to do part-time work and perhaps leading up to full-time work of a skilled or unskilled job.  It would need to be low pressure.  He also has enough cognitive abilities to handle a concrete skilled or unskilled job.  He can work with others.  He can also interface with the public.  It would be helpful if his supervisor and boss were educated on his psychiatric condition.  

In the July 2011 VA general medical examination the examiner opined,

[R]ealistically with the diagnosis of uncontrolled seizures it would be unlikely that the Veteran could secure substantially gainful employment at the present time.  With regards to the Veteran's left arm condition, given the unpredictable nature of episodes of weakness, the Veteran would be restricted from working with any hazardous machinery where sudden inability to move the arm would be a danger to himself or others. . . . . Sedentary positions which require frequent computer use and keyboarding would also be prevented by this condition.  In addition . . . . the Veteran's mood disorder likely in combination with [seizures and left arm disability] would make him unable to secure and maintain gainful employment.  

It is clear to the Board that the Veteran faces a number of occupational hurdles given his lack of education and his apparent inability to handle any type of work-related stress.  In the January 2008 VA examination, it was noted that the Veteran was working on his GED (general educational development) test at night.  The Veteran later reported in his May 2011 application for a TDIU that he had two years of college.  No further follow up by the AOJ to confirm or document the Veteran's educational background has been undertaken.  Otherwise, while the July 2011 VA psychiatric examiner did find the Veteran capable of employment, he identified part-time work and only raised the possibility of full time work.  Furthermore, the restrictions on the type of employment (low pressure job) that could be performed by the Veteran raise questions about whether any such job would amount to gainful employment.  In the July 2011 VA general medical examination, the examiner found the Veteran to be unemployable, especially when one took into consideration the Veteran's vocational impairment when all of his service-connected disabilities were considered.  

With the above in mind, the July 2011 VA examiner's opinion appears based on the Veteran's reported history regarding his seizures and left arm disability.  As noted above, in this current review the Board does not necessarily find the Veteran's history regarding the frequency of his seizures and his lack of use of his left arm to be credible.  The AOJ has granted a TDIU based in part on the severity of the Veteran's left arm and the July 2011 VA examiner's opinion.  The Board will not disturb that finding of fact made by the AOJ.  

The Board is mindful in this case that the record on appeal would appear to support that the Veteran did experience some type of stress-related condition or breakdown in service based on clinical reports soon after his release from active duty.  Since service, the Veteran has been diagnosed with a number of psychiatric illnesses such as anxiety, depression, adjustment disorder, conversion disorder, and personality disorder.  The extent to which the Veteran's personality disorder is his predominant psychiatric feature and the role it plays in the Veteran's inability to obtain and sustain gainful employment is unclear.  The ability to parcel out an individual's overall psychiatric symptomatology into individual disorders is a difficult task.  Still, notwithstanding the Veteran's inconsistent reporting of his medical history and the Board's finding as to his credibility, there nonetheless appears to be a possible psychiatric connection between the Veteran's period of service and his unemployability.  Reasonable doubt will be found in the Veteran's favor on this issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Notwithstanding the Veteran's other non service-connected disabilities associated with his heart and his knee which may also have an effect on his employment, or his lack of credibility in reporting a consistent, accurate history; in light of facts as discussed above to include the Veteran's limited educational background and the opinion of the July 2011 VA examiner, as well as finding all reasonable doubt in the Veteran's favor, an effective date of January 22, 2007 (the date of the Veteran's claim) for the award of a TDIU and DEA benefits, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans' benefits, the nation, "in recognition of our debt to our veterans," has "taken upon itself the risk of error" in awarding such benefits).  

Otherwise, the record on appeal does not reflect any earlier claim having been filed that would allow for an effective date prior to January 22, 2007.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date of January 22, 2007 for a 40 percent rating for a left arm disability is granted.  

Entitlement to an effective date of January 22, 2007 for an award of TDIU is granted.  

Entitlement to an effective date of January 22, 2007 for DEA benefits is granted.  


REMAND

With regard to initial, higher ratings for both service-connected seizures and service-connected mood disorder and generalized anxiety, the Board notes that the Veteran was last evaluated for these disabilities in the previously noted July 2011 VA examinations.  At his October 2012 Board hearing, the Veteran reported that his service-connected psychiatric disorder had worsened.  The evidence appears to reflect a lack of any organic basis for the Veteran's service-connected seizure disorder.  Medical evidence notes a diagnosis of conversion disorder.  It would be helpful to the Board if the Veteran underwent current VA examinations to better assess his service-connected disabilities.  

(Parenthetically, conversion disorder has been defined as a functional neurological symptom disorder, in which the individual shows psychological stress in physical ways.  The condition was so named to describe a health problem that starts as a mental or emotional crisis-a scary or stressful incident of some kind-and converts to a physical problem.  See www.mayoclinic.org.)  

Also, in the above noted July 2011 VA psychiatric examination, the examiner referenced VA mental health treatment records dated in February and March 2011.  VA treatment records associated with the claims folders are dated no later than November 2010.  In the November 2011 rating decision, the AOJ noted that it had reviewed the Veteran's electronic VA treatment records dated from January 2007 to October 2011.  It was also noted that such records had been uploaded into "Virtual VA" on November 18, 2011.  The Board's search of both Virtual VA and VBMS does not reflect these records.  Thus, the Veteran's records should be associated with his claims folders to allow for the Board's review.  

Therefore, in light of the Veteran's testimony and the number of years since he was last examined, as well as the need to associate VA treatment records with the Veteran's claims folders, the claims are remanded to allow for the requested development.  

Accordingly, the claims are REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his psychiatric disability (mood disorder and generalized anxiety) and his seizure disability.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received for his disabilities, to include relevant records available through the CAPRI records system.  The Board is particularly interested in VA treatment records dated from November 2010.  

If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  Upload into Virtual VA or VBMS the Veteran's VA treatment records dated from January 2007 to October 2011.  

[In the November 2011 rating decision, the AOJ noted that it had reviewed the Veteran's electronic VA treatment records dated from January 2007 to October 2011.  It was also noted that such records had been uploaded into "Virtual VA" on November 18, 2011.  The Board's search of both Virtual VA and VBMS does not reflect these records.]

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA neurological examination to assess his service-connected seizure disability.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner.  The examination report should state that the claims folder has been reviewed.  

In reviewing the claims folders, the examiner should consider VA examinations conducted in January 2008, January 2011, and July 2011.  The examiner's findings should include whether there is any organic basis for the Veteran's reported seizures as compared to stress-related pseudo seizures, to include a conversion disorder, which apparently affects function of the Veteran's left arm.  All pertinent findings should be reported.  

[Based on its review of the claims folders, the Board has not found the Veteran to necessarily be a consistent, credible historian with respect to his reported seizure history and the resultant loss of function of his left arm.  Of note, an August 2005 private treatment record reflects the Veteran's report that he had not had seizures since 1990.  In a January 2008 VA general medical examination, the examiner noted the Veteran's report of suffering two seizures a year although the examiner noted that the Veteran's records from Exeter Cardiovascular reflected the Veteran's report of not having had a seizure in 16 years.  In a June 2009 VA mental health note, the Veteran reported not having experienced seizures in 8 or 9 years.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Thereafter, the Veteran should undergo a VA examination to assess the current severity of his service-connected psychiatric disorder (mood disorder and generalized anxiety).  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score pertaining to the Veteran's service-connected psychiatric disability.  

Furthermore, the examiner should comment on whether evidence supports that the Veteran suffers from a conversion disorder and what effect, if any, this has on any alleged seizures or left arm impairment.  In doing so, it would be helpful to the Board if the examiner comment on whether an increase in stress could cause the Veteran to have some type of seizure, and whether his current or past psychiatric state included significant stress.  

In reviewing the claims folders, the examiner's review should include any report associated with the above scheduled neurological examination.  He or she should also review VA examinations conducted in January 2008, January 2011, and July 2011.  

[Based on its review of the claims folders, the Board has not found the Veteran to necessarily be a consistent, credible historian with respect to his reported seizure history and the resultant loss of function of his left arm.  Of note, an August 2005 private treatment record reflects the Veteran's report that he had not had seizures since 1990.  In a January 2008 VA general medical examination, the examiner noted the Veteran's report of suffering two seizures a year although the examiner noted that the Veteran's records from Exeter Cardiovascular reflected the Veteran's report of not having had a seizure in 16 years.  In a June 2009 VA mental health note, the Veteran reported not having experienced seizures in 8 or 9 years.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state with supporting rationale.  

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claims remaining on appeal for higher ratings for the service-connected psychiatric disability and seizure disability.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


